HEALY, Circuit Judge,
(dissenting).
Appellant filed its notice of appeal on June 22, 1948. On July 30 ensuing it applied for and obtained from the district court an order extending its time to docket the appeal to September 10, 1948. No application for a further extension of time was made and no further extension of time granted. Appellant filed its appeal here on September 11, 1948, eighty-one days after the date of filing its notice of appeal and subsequent to the last day permitted by the extension allowed below.
Appellee moved to dismiss the appeal on the ground that it was not filed within the time allowed under Rule 73(g) of the Federal Rules of Civil Procedure, 28 U.S.C.A. I think the motion should be granted, In re Gammill, 7 Cir., 129 F.2d 501; Morrow v. *285Wood, 5 Cir., 126 F.2d 1021; United States ex rel. Rempas v. Schlotfeldt, 7 Cir., 123 F.2d 109; Maghan v. Young, 80 U.S.App. D.C. 395, 154 F.2d 13.
Appellant has made no showing of diligence of any sort in the docketing of this extremely short and simple record. The rule was intended to expedite appeals. I do not regard as a mere trifle an inexcusable failure to comply with it.